Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
The Information Disclosure Statement filed on 1/17/2022 has been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

In summary, claims 1-11 and 15-26 are allowed. 
Claims 12-14 had been previously canceled by the applicant. 

Reasons for allowance: 
The amendments and cancelations of claims on 2/28/2022 by applicant overcame all the previous rejections by the examiner.  In the office action of 1/25/2022, the examiner specifically rejected the subject matter of SEQ ID NO: 4015 and the encoding SEQ ID NO: 2355.  Subsequently, SEQ ID NO: 4015, the encoding SEQ ID NO: 2355, and the subject matter of using these sequences, have been canceled by applicant.  
Prior art does not teach or suggest the specific claimed subject matter (sequence identities and the functional limitations).
In addition, the specification (Tables 53, 64-66), SEQ ID NOs: 570 and 420 (LYD583) provides evidence that the claimed sequences are associated with the functions of increasing the growth rate, biomass, seed yield, and/or root length of the plant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday-Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663